Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 42-49 renumbered as 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts on record were overcome and the claims are allowed for the reasons set forth in applicant’s amendments and remarks/arguments filed January 28, 2022.
Regarding independent claims 42-44 and 46, the prior arts of record, alone or in any combination, fail to anticipate, teach, suggest or disclose:
“send, to the core network, a request to change a radio station, where the network bearer of the radio terminal is established, from the second radio station to the third radio station,
send, to the radio terminal, a message related to changing the Secondary Cell from the second cell to the third cell by releasing the secondary bearer from the second cell with keeping a bearer information of the secondary bearer; and
maintain a Radio Resource Control (RRC) connection established between the radio terminal and the first radio station” in conjunction with all structures
performing corresponding functions of the cited independent claims.
The present invention distinguishes over the prior art of record in that the closest
prior art of record, the Examiner found neither prior art cited in its entirely, nor based on

teaches the above applicant’s claim invention.
Vesterinen et al. (US 20140370897 A1) closest prior art of record discloses the scenario as depicted in figure 1, wherein a handover scenario in which a UE keeps in connections with a macro eNB 1 and a LAN AP 1 via two RRC connections, i.e., dual radio connections. As illustrated in FIG. 1, the coverage areas of eNBs 1 to 3 are represented by circles and the coverage area of the AP 1 is represented by an ellipse. Vesterinen also discloses initiate a secondary bearer establishment on the Secondary Cell for the radio terminal (e.g. After release of the RRC connection between the UE 301 and the serving AP 302, the method 400 advances to step 408, at which the target eNB 304, also the present serving eNB, will perform bearer setup procedure with the UE 301. In other words, the target eNB 304, based upon the previously received context data, establishes radio bearer with the UE 301 to begin communicating with the UE 301 so as to provide access to the CN, see para. 44), but Vesterinen is silent as to “the secondary bearer is mapped to a network bearer used for data transfer between a core network and the radio terminal via a radio station operating the Secondary Cell and send, to the core network, a request to change a radio station, where the network bearer of the radio terminal is established, from the second radio station to the third radio station, send, to the radio terminal, a message related to changing the Secondary Cell from the second cell to the third cell by releasing the secondary bearer from the second cell with keeping a bearer information of the secondary bearer; and maintain a Radio Resource Control (RRC) connection established between the radio terminal and the first radio station”. Although Reddiboyana et al. (US 20140219248 A1) appears to Izawa et al. (US 20120236827 A1) also discloses “the mobile station 4 is initially located in the communication area 2-1a (e.g. first cell) of the base station 2-1 (e.g. first base station) and is linked via radio to the base station 2-1. Further, the mobile station 4 moves from the communication area 2-2a (e.g. secondary cell) of the base station 2-2 (e.g. second base station) to the communication area 2-2a of the base station 2-3 (e.g. third base station), as indicated by arrow 102 of figure 1, having said that first BS is in primary cell (e.g. communication area 2-1a) while second BS and third BS are in respective secondary cell (communication area 2-2a). Furthermore, paragraphs 61-63 disclose the radio connection was maintained until the handover is completed, and the mobile station 4 transmits and receives signals via the base station 2-3. In order words, suppose that the mobile station 4 is initially located in the communication area 2-1a of the base station 2- 1 and is linked via radio to the base station 2-1. In this case, the Zhang et al. (US 20140004863 A1) discloses a handover scenario with three base stations (see at least Fig. 1, 3, 4, 8, para. 74-75, 80).
Vesterinen et al., Reddiboyana et al., Izawa et al., and Zhang et al., taken alone or in any combination with other prior art references of record, fail to disclose the applicant claim invention.
Therefore, the prior arts of record fail to anticipate, teach, suggest or disclose all

Dependent claims 45, 48 and 47 depending respectively on claims
44 and 46 directly or indirectly, are considered allowable on the basis as the
independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466